         Case 3:19-cr-00080-MO         Document 46       Filed 08/23/21     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




 UNITED STATES OF AMERICA

        v.                                                             No. 3:19-cr-00080-MO-l

 TIMOTHY RAY VANCE,
                                                                        OPINION AND ORDER
                       Defendant.



MOSMAN,J.,

       This matter comes before me on Defendant Timothy Ray Vance's Motion to Reduce

Sentence [ECF 41]. Specifically, Mr. Vance moves the court for compassionate release pursuant

to 18 U.S.C. § 3582(c)(l)(A)(i). Mot. to Reduce Sentence [ECF 41] at 1. For the following

reasons, I DENY the motion.

                                         DISCUSSION

       Compassionate release is a statutory exception to the rule that a court may not modify a

term of imprisonment once it has been imposed. 18 U.S.C. § 3582(c). Upon a proper motion, the

court may reduce a term of imprisonment if, after considering applicable factors set forth in

§ 3553(a), the court finds that "extraordinary and compelling reasons warrant such a reduction"

and the reduction is "consistent with applicable policy statements issued by the Sentencing




1 - OPINION AND ORDER
                                                                                                          -1


            Case 3:19-cr-00080-MO         Document 46       Filed 08/23/21      Page 2 of 3



Commission." 18 U.S.C. § 3582(c)(1 )(A). 1 A defendant must exhaust administrative remedies

before moving the court for compassionate release. Id. The Government concedes that Mr.

Vance has exhausted his administrative remedies. Gov't Resp. [ECF 44] at 2.

       Mr. Vance argues that he is an appropriate candidate for compassionate release because

he "is likely to suffer serious health repercussions ifhe were to contract COVID-19." Mot. to

Reduce Sentence [ECF 41] at 6. The Government argues that his conditions do not constitute an

extraordinary and compelling reason that warrants compassionate release. Gov't Resp. [ECF 44]

at 2. The Government reasons that the Modema vaccine, which Mr. Vance has received both

doses of, "greatly reduces the risks of COVID." Id. at 3.

       I agree with the Government's position. Although Mr. Vance suffers from serious

medical conditions, the vaccine that he received has so far proven to be highly effective at

preventing severe illness and death. See When You've Been Fully Vaccinated, CDC,

https ://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last updated August

19, 2021) ("COVID-19 vaccines are effective at preventing COVID-19 disease, especially severe

illness and death.") ("COVID-19 vaccines are safe and effective against severe disease and death

from variants of the virus that causes COVID-19 currently circulating in the United States,

including the Delta variant.") Additionally, Mr. Vance is incarcerated at FCI Safford, which is

currently reporting zero active COVID-19 cases among inmates. COVID-19 Update, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated August 19, 2021) (click "Full

breakdown and additional details ... " under "COVID-19 Cases"). Accordingly, I find that relief

under 18 U.S.C. § 3582(c)(l)(A)(i) is inappropriate.


        1
          At this time, however, "the Sentencing Commission has not yet issued a policy statement
'applicable' to§ 3582(c)(l)(A) motions filed by a defendant." United States v. Aruda, 993 F.3d 797, 802
(9th Cir. 2021) (per curiam).


2 - OPINION AND ORDER
       Case 3:19-cr-00080-MO       Document 46     Filed 08/23/21   Page 3 of 3




                                    CONCLUSION

      For the foregoing reasons, I DENY Mr. Vance's Motion to Reduce Sentence [ECF 41].

      IT IS SO ORDERED.

      DATED this   '7!;day of August, 2021.




3   OPINION AND ORDER
